721 F.2d 134
UNITED STATES of America, Plaintiff-Appellee,v.Samuel Anthony CAMMARATA, Defendant-Appellant.
No. 83-1216.
United States Court of Appeals,Fifth Circuit.
Nov. 25, 1983.

Terrence W. Kirk, Charles Burton, Court-appointed, Austin, Tex., for defendant-appellant.
Sidney Powell, Asst. U.S. Atty., San Antonio, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before BROWN, TATE and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
The defendant Cammarata appealed his criminal conviction to this court.  Subsequent to his appeal, he died.  When a defendant dies pending direct appeal of his criminal conviction, not only the appeal but also all proceedings had in the prosecution from its inception are abated.   United States v. Pauline, 625 F.2d 684 (5th Cir.1980).


2
The defendant's attorney of record has filed a motion in this court, attached to which is a certified certificate of Cammarata's death, praying for remand to the district court with directions to dismiss the indictment.  In accordance with our ruling in Pauline, supra, we grant this motion.


3
Therefore, it having been made known to this court as a fact, supported by an official death certificate, that the appellant Samuel Anthony Cammarata died in Springfield, Missouri, on October 9, 1983, the motion to remand is granted, the appeal is dismissed as moot, and the case is remanded with directions to the District Court to vacate the judgment and dismiss the superseding indictment in United States v. Cammarata, Docket No. A-81-Cr-112(1), United States District Court, Western District of Texas, Austin Division.


4
REMANDED WITH DIRECTIONS.